Citation Nr: 0215105	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  02-12 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bowel disorder, the 
residual of a ruptured appendix.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim of entitlement to 
service connection for a bowel disorder the residual of a 
ruptured appendix. 


REMAND

In a document attached to the his August 2002 substantive 
appeal, the veteran requested an video (electronic) hearing 
before a Board member at the RO.  At that time, he also 
waived his right to an in-person hearing before a member of 
the Board.

In view of the above, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
video hearing in accordance with the 
provisions of 38 C.F.R. § 20.700(e) 
(2002).  The claims folder should be made 
available to the representative for 
review prior to the hearing, and then 
returned to the Board following existing 
procedures.  Unless additional evidence 
is submitted, a supplemental statement of 
the case is not required.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



